Citation Nr: 0606014
Decision Date: 02/13/06	Archive Date: 04/11/06

DOCKET NO. 04-00 060A                       DATE FEB 13 2006


	On appeal from the Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUE

Entitlement to a higher initial evaluation for intervertebral disc syndrome, currently assigned a 20 percent evaluation.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from October 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2002, which granted service
connection for intervertebral disc syndrome and assigned a 20 percent rating; the veteran appeals the 20 percent rating. In February 2005, the veteran appeared at a hearing held at the RO before a Veterans Law Judge who is no longer with the Board. In January 2006, the veteran stated that he did not wish to have another hearing. The transcript from his prior hearing is of record and has been considered by this Veterans Law Judge in deciding the case. The case was remanded for additional development in March 2005 and returned to the , Board in October 2005. In December 2005, the veteran submitted additional evidence to the Board, waiving initial RO consideration of that evidence.

The veteran contends that he is unable to work due to his service-connected back disability. This raises an informal claim for a total disability rating based on
individual unemployability (TDIU), which is REFERRED to the RO for initial action. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).

FINDING OF FACT

Since the effective date of service connection, the veteran's service-connected low back disability has been manifested by objective evidence of mild to moderate degenerative changes, with moderate limitation of  motion, but without additional functional impairment due to pain, or significant neurological manifestations.

-2



CONCLUSION OF LAW

Since the effective date of service connection, the criteria for an evaluation in excess of 20 percent for intervertebral disc syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 ,4.1, 4.2, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 and 2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings
based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002). Requests for increased "disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities. 38 C.F.R.,  Part 4 (2005). If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Service medical records show that in August 1977, the veteran was in a jeep accident, and there were complaints of back pain thereafter, with diagnosis of residual soreness. The veteran's initial claim for service connection was received in May 2000, and there is no contemporaneous evidence of the veteran's back condition during the intervening 21 years between service and the claim. Based on a VA examination in September 2002 and the veteran's history of back pain since service, the RO granted service connection for intervertebral disc syndrome in October 2002, with a 20 percent rating effective in May 2000.

- 3 -



The veteran contends that his intervertebral disc syndrome is more disabling than
 reflected by the current 20 percent rating. He states that he is in constant pain, and cannot engage in normal activities, such as work. Since the rating is the initial rating, all of the evidence submitted in support of the veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. In view of this, as well as the wide variation in findings contained in the medical evidence of record, the medical evidence will be set forth in some detail.

In June 2000, the veteran was seen in a private emergency room, complaining of a history of intermittent back pain for the past 20 years, exacerbated by a recent fall. He complained of radiation down the left leg. The diagnosis was low back pain, . and he was provided with medication. He was seen at a VA facility in July 2000, complaining of back pain with radiation, since a recent fall. His back was tender, and he complained of pain with all movements on range of motion. Sensation was good in the lower extremities. X-rays showed moderate degenerative changes.

In February 2001, he was seen in a private emergency room, complaining of low back pain for the past two. days. He did not have any complaints of radiculopathy, or other neurological complaints, and neurological findings were normal. He had limitation of motion due to pain. The assessment was strain versus disc disease. In November 2001, he complained of low back pain and leg numbness. On examination, there was a painful leg raise test bilaterally, but deep tendon reflexes were normal. There was no foot drop, and sensation was normal. X-rays disclosed . mild to moderate narrowing of the L4-5 and L5-S1 disc spaces, and the impression was lower lumbar degenerative disc disease.

In February 2002, he was seen at a private facility, complaining of low back pain with all movements. He denied numbness, tingling, radiation, or bowel or bladder problems. On examination, he had strong pulses, muscle strength was 5/5, and  straight leg raising was negative. The diagnosis was acute exacerbation of low back pain, and he was given an injection.

- 4



On a VA examination in September 2002, the veteran complained of pain with all movements. Flexion was to 65 degrees, extension to 25 degrees, right and left bending to 25 degrees, and right and left rotation were to 25 degrees, all with pain. The diagnosis was degenerative disc disease of the lumbosacral spine. However, X-rays were interpreted as normal.

In August 2003, the veteran was seen at a private facility complaining of severe pain, with occasional numbness and radiation. Several days later, he returned, stating he was out of Vi cod in. He said the original onset of his back pain had been 8 years earlier. On examination, there was point tenderness. There were no spasms. The assessment was acute myofascial strain or acute low back pain. In September 2003, he was seen at another private facility complaining of low back pain with numbness in the lower extremities, and occasional weakness. On examination, reflexes were 2+ bilaterally. Motor strength was 5/5, and sensation was intact. On an orthopedic clinic evaluation in October 2003, flexion of the low back was from 20 to 30 degrees, and extension was to 10 degrees. He stood in a slightly flexed position. Strength was normal, but there was some back pain elicited on muscle testing. Reflexes were normal. The diagnosis was lumbosacral disc degeneration. In November 2003, he was noted to be in distress. Range of motion was severely limited in all planes. He had an abnormal gait, with trunk and pelvic asymmetry, and decreased lordotic curve. Motor strength was 4/5 secondary to pain. Straight leg raising did not disclose any radicular symptoms, and sensation and ankle jerks were normal. The assessment was low back pain. It was noted that it appeared that he had spondylosis, and perhaps facet arthritis, but that his studies were not available for review.

In March 2004, he was seen at a VA facility. He complained of a recent increase in his symptoms, with lower extremity weakness. He appeared uncomfortable. There
was diffuse tenderness in the lumbosacral area, and the veteran said he was in too much pain to stand. Straight leg raise was equivocal due to significant voluntary guarding. Reflexes were 1 + bilaterally, and there was no loss of muscle bulk. He was referred for a pain clinic evaluation, at which time it was reported that the veteran was unable to stand, walk, flex, or extend his back. He was able to take his

- 5 



pants off. Palpation of the lumbar spine showed exaggerated response to touch, inconsistent and not related to any anatomical landmarks. The doctor noted that power could not be assessed due to lack of cooperation, and that the examination was limited due to same. Sensation was intact, and reflexes were 1 + to 2 bilaterally. The assessment was low back pain without radiculopathy, of unknown etiology, with facet syndrome to be ruled out. The doctor commented that the veteran was showing a lot of exaggeration of pain, and that there may be psychological versus supratentorial versus secondary gain issues present. The doctor stated that there was not enough diagnostic information to confirm or deny any pathology. In light of the veteran's history of abuse, all prior treatment records were to be obtained, and the veteran was to undergo a toxicology screen that day. The veteran subsequently left without undergoing the toxicology test.

Three days later, the veteran was seen for a VA examination. The veteran
. complained of a flare-up of his symptoms which had now lasted 2-3 months. He wore a brace, and complained that he was unable to do normal activities. On examination, flexion was to 40 degrees, with no other range of motion possible. He had slight sciatic notch tenderness. His gait was antalgic, with scoliotic posture, and the veteran could hardly stand in the neutral position. The assessment was degenerative disc disease. The examiner said MRI scan had been consistent with degenerative disc disease. However, the file does not contain such an MRI. X-rays taken in connection with the examination disclosed only minimal degenerative arthritic changes.

The veteran failed to report for three physical therapy sessions scheduled in April and May of 2004.

The veteran was seen in a private emergency room, complaining of a recent increase in back pain, in November 2004. There was tenderness in the lumbosacral spine. No diagnosis was reported, and records show he was tested for urinary tract abnormalities, due to left flank pain.

-6



In February 2005, he was seen again at that facility, complaining that he was out of medication for back pain. On examination, there was some paravertebral tenderness, and straight leg raising was positive at 50 degrees. In April 2005, he was seen by a private doctor, complaining of chronic back pain. He had limitation of flexion and an abnormal gait. He was in no distress. Muscle strength and reflexes were normal, but there was a back pain element on lower extremity motion. In May 2005, he reported numbness in the legs, and radiation of pain. He had a kyphotic posture, but was more erect when he walked. Straight leg raising was borderline. Ankle jerk could not be obtained on the left, and was 1/4 on the right. . The assessment was low back pain, kyphosis, and muscle spasm, and it was thought to be likely that he had degenerative disc disease and spondylosis, but a MRI scan . needed to be reviewed.

A VA examination was performed in July 2005. The veteran complained of pain, loss of balance, and numbness in the lower extremities. He had just received his injection the previous day, and felt pretty well. He said he wore a back brace, and brought a cane to the examination. On examination, his walk was slow but stable,  without antalgia. There were no back or leg muscle spasms noted. There was no evidence of disuse atrophy in the back or lower extremities. There were no apparent skin color, temperature, or hair distribution changes or differences. Straight leg raising was performed to 60 degrees with some indications of distress. He had +5/5 muscle strength, and there were no sensory deficits. There was no evidence of footdrop, and the veteran could toe and heel walk across the room. He .had normal deep tendon reflexes. He had 90 degrees of flexion, 25 degrees of extension, 30 degrees of lateral flexion bilaterally, and 75 degrees of rotation.

The examiner, who noted that the claims file had been reviewed, commented that neurologic evaluation failed to reveal any evidence of a clinically significant neuropathy or radiculopathy. The veteran's back condition did not cause weakened  movement or fatigability or incoordination. The veteran appeared uncomfortable at the beginning, but appeared to become more comfortable as the examination proceeded.

- 7 



An MRI was conducted that same day, which disclosed disc bulging in the lumbosacral strain. The assessment was minimal degenerative changes of the lower lumbar spine with minimal retrolisthesis of L5 on S1, with no significant spinal canal or neural foraminal stenosis.

The rating schedule for evaluating spine disabilities changed during the pendency of this claim. Either the old or new rating criteria may apply, whichever are most favorable to the veteran, although the new rating criteria are only applicable since their effective date. VAOPGCPREC 3-2000; 65 Fed. Reg. 33422(2000).

The criteria pertaining to the evaluation of intervertebral disc syndrome were revised effective September 23, 2002 (67 Fed. Reg. 54345-54349 (2002)), followed by a revision of the entire section of the rating schedule pertaining to disabilities of the spine effective September 26, 2003. 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004). The 2003 revisions did not . result in any substantive changes from the 2002 revisions for the evaluation of intervertebral disc syndrome.

Under the old criteria, in effect prior to September 23, 2002, moderate intervertebral disc syndrome, with recurring attacks, warrants a 20 percent rating. Severe intervertebral disc syndrome, with recurring attacks and intermittent relief, is rated 40 percent. A 60 percent rating requires pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The medical evidence of record, dated from June 2000 to July 2005, does not show more than moderate intervertebral disc syndrome. The recent MRI scan, in July 2005, resulted in a clinical impression of minimal degenerative changes of the lower lumbar spine with minimal retrolisthesis of L5 on S1, with no significant spinal canal or neural foraminal stenosis. X-ray interpretations have ranged from moderate degenerative changes in July 2000, to minimal degenerative changes in March 2004, to a normal lumbar spine in September 2002. It must also be noted

- 8 



that, for example, a February 2002 private medical record reflected an inaccurate history given by the veteran, who stated that he had fractured L4-5, while there is absolutely no evidence of a prior fracture on any diagnostic test.

Regardless, the medical evidence does not support a finding that the disc disease is "severe." Not only is the actual disc disease itself reported as mild to moderate on objective diagnostic tests, but the overall findings in the medical evidence are not persuasive that a severe disability exists. There are some references in the medical records which suggest absent or decreased ankle jerk (i.e., the May 2005 private medical records); however, that finding is inconsistent with the totality of the evidence and with all other evaluations of neurological impairment. Therefore, the
Board concludes the preponderance of the evidence does not show impaired reflexes. The July 2005 VA examiner noted that there was no clinically significant neuropathy or radiculopathy. That finding is supported by numerous other examinations. The veteran's disc disease has not progressed to the point where it interferes with his neurological functioning, and a higher rating is not warranted under the previous Diagnostic Code 5293 for this reason. Moreover, despite the veteran's complaints of near inability to stand or walk, there is no muscle atrophy or other evidence of muscle disuse, which means that he does continue to use his back and leg muscles in a normal fashion, which is inconsistent with the level of impairment he describes.

Under the new criteria, effective September 26, 2003, intervertebral disc syndrome
. is rated based on a general formula for rating spine conditions, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R.
§ 4.7Ia, Diagnostic Codes 5235-5243 (2005).	.

When rated based on incapacitating episodes, a 20 percent rating is warranted for
. intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total

- 9



duration of at least six weeks during the past 12 months. An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a,  Diagnostic Code 5243 (2005).	.

Although the veteran has sought medical treatment, no treatment other than medication or physical therapy has been prescribed; bed rest has not been prescribed.

.For other back disabilities, under the old criteria, in effect prior to September 26, 2003, limitation of motion of the lumbar spine is rated 20 percent when moderate and 40 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). For lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, a 20 percent rating is warranted. Severe lumbosacral strain manifested by listing of the whole spine to the opposite  side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The Board observes that the words "slight" "moderate" "severe" and "marked" as
used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

When evaluating joints on the basis of limited motion, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, incoordination, or other functional loss, and whether pain limits functional ability during flare-ups or when the joint is used repeatedly over a period of time. See DeLuca v. Brown, 8 Vet. App. 202, 205- 207 (1995); 38 C.F.R. §§ 4.40, 4.45.

- 10



Although the criteria under Diagnostic Codes 5290 through 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the  prior rating criteria, guidance can be obtained from the amended regulations. In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer. See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002). In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984. There is no problem; then, from a medical standpoint in applying the current ranges of motion to rating spine  disabilities under the old criteria.

Notes appended to the new rating formula for diseases and injuries of the spine
specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id., Note (2).

As can be seen in the above summary of the medical evidence, range of motion
 testing of the veteran's back has varied significantly, ranging from virtually no motion possible, to nearly normal at 90 degrees of flexion to 25 degrees of extension, with lateral bending to 30 degrees bilaterally, and rotation to a total of 75 degrees. However, the Board finds that the objective findings simply do not support more than moderate limitation of motion. In this regard, again, attention is drawn to the absence of radiographic evidence of more than mild to moderate pathology in the lumbar spine, as well as the absence of any evidence of disuse atrophy.

With respect to symptoms of lumbar strain, no listing of the whole spine to the opposite side has been shown. With respect to limitation of motion, as indicated, the Board is not persuaded that the veteran has more than moderate limitation of motion, in view of the significant variations in findings, with no objective pathology shown to account for such variations. There is no objective evidence of weakened

- 11 



movement or other functional loss. Although he has some narrowing or irregularity of the joint space, no abnormal mobility on forced motion has been shown. In light of the March 2004 notation that the veteran was exaggerating his symptoms, and the July 2005 VA examination, which did not find significant limitation of motion, the Board finds the weight of the evidence establishes that the veteran has not had severe limitation of motion for any period of time such as to warrant a higher rating for any specific time period.

The revised regulations include a general rating formula for diseases and injuries of the spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Codes 5235-5243 (2004). As pertinent to the thoracolumbar spine, the  criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater
than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating. Id.

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to . result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted. Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. Id.

Although the veteran has been reported to have limitation of motion on many occasions, an actual reported degrees of range of motion of 30 degrees or less was shown on one occasion, in October 2003. However, the remainder of the records do

- 12



not show objective pathology to support this isolated finding. Therefore, the preponderance of the medical evidence does not indicate such limitations represent the usual severity of the veteran's back disorder. In fact, the subsequent medical
 evidence to the effect that the veteran is exaggerating his symptoms, the findings on the most recent-and most thorough, in terms of rating criteria--examination, and the lack of objective evidence such as significant degenerative changes, spasms, or muscle wasting, outweigh the few instances where severe limitation of motion is indicated. Moreover, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or  abnormal kyphosis, are all symptoms contemplated by the 20 percent rating currently in effect.

Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion. See 38 C.F.R. §§ 4.40, 4.45 (2005), DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional impairment must be supported by adequate pathology. Johnson v. Brown, 9 Vet. App. 7, 10 (1996). Functional impairment, in excess of that contemplated by the 20 percent rating currently in effect, has not been shown. Spasms, if shown at all, have been rare. The examiner in July 2005, who noted that the claims file had been reviewed, commented that neurologic evaluation failed to reveal any evidence of a clinically significant neuropathy or radiculopathy. The veteran's back condition did not cause weakened movement or fatigability or incoordination.

The new criteria for rating back disabilities also provide that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code. Id., Note (1).

. Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened

- 13 



or (very rarely) lost. 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2005). When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Although the veteran often complains of symptoms such as radiation of pain into the lower extremities, examinations have not shown any significant abnormal findings. There is no evidence of disuse atrophy in the back or lower extremities. On the most recent examination, there were no apparent skin color, temperature, or hair distribution changes or differences. He had +5/5 muscle strength, and there were no sensory deficits. There was no evidence of footdrop, and the veteran could toe and heel walk across the room. He had normal deep tendon reflexes. Moreover, the strength, sensation, lack of footdrop, and normal deep tendon reflexes have been  consistently shown on almost all examinations. Thus, a separate rating for sciatica is not warranted.

In sum, medical treatment records and examination reports dated from June 2000 to July 2005 show varying findings. In general, the veteran has complairwd of intermittent low back pain for the past 20+ years (although in an August 2003 private medical record, he reported that the original onset had been 8 years earlier). On several occasions, he has been observed to have tenderness in the lumbar spine, and on some occasions, has appeared visibly distressed, such as in November 2003 and on a March 2004 outpatient treatment record. On several occasions, he has been observed to have an antalgic gait. Range of motion tests have ranged from nearly normal, to nearly absent. However, there is medical evidence indicating the 'veteran was exaggerating his symptoms, which is consistent with the X-ray and MRI evidence of only mild or minimal abnormality.

On occasion, the veteran complains of radiation of pain and/or numbness into the lower extremities. However, muscle strength has been entirely normal on all examinations except one, no loss of muscle bulk or disuse atrophy has been shown, , and sensation has been intact.

For the reasons discussed above, the preponderance of the evidence is against the claim for a higher rating for intervertebral disc syndrome. The revised General

- 14



Rating Formula for Diseases and Injuries of the Spine would not result in a higher rating for the veteran's disability. As discussed in detail above, he would qualify for, at most, a 20 percent rating under these criteria. The September 2002 revision
. to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243 effective September 2003) would also not result in a higher rating for the reasons detailed above. In summary, there is insufficient evidence of incapacitating episodes, as defined by regulation, to warrant a higher rating. Further, there are no distinct periods of time, since the effective date of service connection, during which the disability would warrant a higher rating. See Fenderson, supra. The preponderance of the evidence is against a compensable rating; therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered all other potentially applicable diagnostic codes. There is
 also no evidence of fractured vertebrae, or ankylosis, that would support an evaluation under the criteria of Diagnostic Codes 5285, 5286, or 5289, respectively. See 38 C.F.R. § 4.71a (2002).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes obligations on VA in terms of its duties to notify and assist claimants.

In a letter dated in December 2001, the veteran was advised of the information
. necessary to substantiate his claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence. See
Quartuccio v. Principi, 16 Vet. App. 183 (2002). He was specifically told that it was his responsibility to support the claim with appropriate evidence. Since this letter was sent prior to the original grant of service connection, it did not provide notice of evidence necessary to substantiate the higher rating claim. However, VA is not required to provide separate 38 U.S.C.A. § 5103(a) notice with regard to

- 15 



"downstream" issues, where the notice was provided in connection with the original claim. See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004); Grantham v. Brown, 114 F .3d 1156 (1997).

Nevertheless, the veteran was provided specific VCAA notice in letters dated in March 2005 and June 2005. Those letters advised the claimant of the information necessary to substantiate his claim for a higher rating, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App: 183 (2002); 38 C.F.R. § 3.159(b) (2005). The March 2005 letter told him to provide any relevant evidence in his possession. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The claimant has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim(s), and has in fact provided additional arguments at every stage. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005). That was done in this case when the veteran was provided notice regarding his claim for service connection in December 2001.

The Board also concludes VA's duty to assist has been satisfied. The claimant's service medical records and VA medical records are in the file. Private medical records identified by the veteran have been obtained, to the extent possible. The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim(s).

The duty to assist includes, when appropriate, the duty to conduct a, thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121
(1991). In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2005).

- 16 



The veteran has been provided with three VA examinations during the course of this appeal, most recently in July 2005. VA records have been obtained, as have private medical records, to the extent identified or provided by the veteran.

This case was remanded in March 2005, in part to afford the veteran two examinations by neurological and orthopedic specialists. However, only one examination was conducted by a neurological specialist. Remand instructions of the Board are neither optional nor discretionary, and full compliance is required, unless the failure to fully comply is not prejudicial, and, thus, harmless error. See Stegall v. West, 11 Vet. App. 268 (1998). In this case, the Board finds that the veteran is not prejudiced by having received a single examination, because this examination included both the neurological and orthopedic findings requested in the remand, and contains all of the findings necessary to reach a decision. In addition, an MRI scan was obtained, a test not included in the remand directives. Therefore, because the examination was conducted by a competent medical professional, and contains all of the necessary findings, it was harmless error that the examination  was conducted by one doctor, rather than by two separate doctors, and the veteran is not prejudiced by our deciding the claim.

Thus, the Board finds that VA has satisfied the duty to assist the veteran. In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). VA has satisfied its duties to inform and assist the veteran at every stage of this case. Therefore, the Board may proceed to consider the merits of the claim, as indicated above.

- 17 



ORDER

An evaluation in excess of 20 percent for intervertebral disc syndrome is denied.

	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

- 18 




